J-S30021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES MARKELL SATTERFIELD                  :
                                               :
                       Appellant               :   No. 1687 WDA 2019

            Appeal from the PCRA Order Entered October 14, 2019
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                          CP-25-CR-0000135-2017


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                        FILED OCTOBER 22, 2020

        James Markell Satterfield appeals the order denying his Petition for

Modification of Relief, which the trial court treated as a petition under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Satterfield argues

he is serving an illegal sentence because the trial court did not impose a

Recidivism Risk Reduction Incentive (“RRRI”) minimum sentence1 and did not

award him proper credit for time served. We vacate the order and remand.

        In November 2016, the police stopped the vehicle in which Satterfield

was a passenger and found marijuana, plastic baggies, and a loaded firearm.

See Affidavit of Probable Cause, 1/24/17. Satterfield admitted to police that


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   See 61 Pa.C.S.A. § 4505(c).
J-S30021-20



he was the owner of the items, and police arrested him. Satterfield has

remained in custody since his arrest.

       Satterfield ultimately pleaded guilty to Firearms Not to Be Carried

Without a License and Possession and Use/Possession of Drug Paraphernalia.2

At Satterfield’s sentencing hearing in September 2017, the court observed

that Satterfield had a previous firearms conviction, and that he was on parole

when he committed the instant offenses. N.T., 9/5/17, at 10. The court then

sentenced Satterfield to 36 to 72 months’ imprisonment for the instant

firearms conviction. The sentence was consecutive to his recommitment as a

parole violator on his prior firearms conviction. For the drug convictions, the

court sentenced Satterfield to 12 months’ probation, consecutive to the instant

sentence of imprisonment, and 30 days’ probation and 75 hours of community

service, concurrent to the 12 months’ probation. The court did not address

Satterfield’s RRRI eligibility.

       At sentencing, Satterfield asked the court for credit for time served in

detention since his arrest. The court granted Satterfield credit for time served

since the day of his arrest, November 18, 2016, but stated that the credit

would apply to his parole revocation. Satterfield did not file a post-sentence

motion or direct appeal.

       On July 25, 2018, Satterfield filed a pro se “Petition for Modification of

Relief,” asking the court to impose a RRRI minimum sentence. The trial court
____________________________________________


2See 18 Pa.C.S.A. § 6106(a)(1), 35 Pa.C.S.A. § 780-113(a)(31)(i), and 35
Pa.C.S.A. § 780-113(a)(32), respectively.

                                           -2-
J-S30021-20



treated the petition as a PCRA petition, and appointed Satterfield’s trial

counsel as PCRA counsel. The PCRA court denied Satterfield’s petition, and

Satterfield appealed. This Court remanded the case for the appointment of

new PCRA counsel. See Commonwealth v. Satterfield, No. 1363 WDA

2018, 2019 WL 2334226, unpublished memorandum at *3 (Pa.Super. filed

May 31, 2019).

      On remand, following the appointment of new counsel, Satterfield filed

a Supplement to his PCRA petition and an Amended Supplement. In addition

to reasserting that he was RRRI eligible, Satterfield claimed that trial counsel

was ineffective for failing to preserve a claim that he was RRRI eligible under

Commonwealth v. Cullen-Doyle, 164 A.3d1239 (Pa. 2017). Amended

Supplement, 9/18/19, at 1-2. Satterfield also alleged the court had failed to

afford him proper time credit at sentencing. The PCRA court issued a notice of

its intent to dismiss Satterfield’s petition. Satterfield did not respond, and the

PCRA court dismissed the petition.

      Satterfield appealed, and raises two issues for our review:

      A. Whether the lower Court committed legal error and abused its
      discretion in failing to grant PCRA relief relative to modification of
      the sentence in that the appellant should have been eligible for
      RRRI designation specifically under [Cullen-Doyle]?

      B. Whether the sentencing Court did not discern and assign proper
      time credit unto the sentence thereby the sentence constituted an
      illegal sentence?

Satterfield’s Br. at 2.




                                      -3-
J-S30021-20



       Both of Satterfield’s issues go to the legality of his sentence, and such

issues are cognizable under the PCRA. See Commonwealth v. Fowler 930
A.2d 586, 592 (Pa.Super. 2007). We review the PCRA court’s factual findings

to determine only whether the record supports them. If it does, we defer to

them. However, we review the PCRA court’s legal conclusions de novo.

Commonwealth v. Dozier, 208 A.3d 1101, 1103 (Pa.Super. 2019).

       Satterfield first argues he was RRRI eligible pursuant to Cullen-Doyle

because “he has not engaged in any conduct that would constitute a history

of violent behavior as contemplated under the statutory elements for RRRI

eligibility.” Satterfield’s Br. at 4-5. According to Satterfield, his prior firearms

convictions “were of a passive nature involving mere possession of a loaded

firearm without any further circumstances of violence or even intent to commit

violence,” and “passive possession of a firearm does not subvert the

fundamental circumstance that he is susceptible to rehabilitation and is not

prone to recidivism especially of a violent character.” Id. at 6-7. Satterfield

also argues that he has an exemplary record as an inmate and claims he has

been compliant with his parole plan. Id. at 5.3
____________________________________________


3 Satterfield also argues his trial counsel was ineffective for failing to pursue
the RRRI issue at his sentencing hearing. His entire argument on this point is
as follows:

       Moreover, [Satterfield] was afforded ineffective assistance of
       counsel for failure to pursue and preserve the application of RRRI
       eligibility relevant to that designation as stated in Cullen-Doyle
       given the failure of the sentencing court to even make reference



                                           -4-
J-S30021-20



       The PCRA court concluded that Satterfield’s prior convictions rendered

him ineligible for a RRRI sentence. The court explained that at the time he

committed the instant offenses, Satterfield had a prior conviction for Firearms

Not Be Carried Without a License, Intimidation of Witnesses or Victims, and

Simple Assault, graded as a second-degree misdemeanor.4 See Notice of

Intent to Dismiss PCRA Without a Hearing, 9/20/19, at 1.

       We agree that Satterfield was not eligible for an RRRI minimum

sentence. The RRRI Act explicitly excludes from eligibility persons who have

been “convicted of an offense . . . under 18 Pa.C.S. Ch. 61 (relating to firearms

and other dangerous articles).” See 61 Pa.C.S.A. 4503(2). Satterfield’s prior

firearms convictions are for offenses codified at 18 Pa.C.S.A. § 6106(a)(1),

i.e., offenses “under 18 Pa.C.S. Ch. 61.” He was not RRRI eligible for this

reason alone.


____________________________________________


       to such a designation. It was incumbent upon counsel to compel
       the pursuance of findings of fact and an adjudication as to RRRI
       eligibility on the record so that said issue could be fully and fairly
       litigated on the record.
Id. at 8. Satterfield waived the ineffectiveness issue by failing to include it in
his Questions Presented, see Pa.R.A.P. 2116(a), and failed to properly support
the argument in his brief. See Commonwealth v. Lambert, 797 A.2d 232,
243 (Pa. 2001) (“[A]ppellant’s failure to forward relevant argumentation as to
each necessary ‘individual facet’ of the [ineffectiveness] standard dooms his
boilerplate claims to failure”).

4 Satterfield was convicted of 18 Pa.C.S.A. §§ 6106(a)(1), 4952(a)(1), and
2701(a)(1), on dockets 2231 of 2009, 1428 of 2010, and 1836 of 2010,
respectively.



                                           -5-
J-S30021-20



        But that is not the only reason he was RRRI ineligible. The RRRI Act also

excludes from eligibility persons who have been convicted of a personal injury

crime, as defined in 18 P.S. § 11.103. See 61 Pa.C.S.A. § 4503(3). That

section defines personal injury crimes, in relevant part, as offenses falling

under Chapter 27 of Title 18, Pa.C.S.A., and Chapter 49, Subchapter B of Title

18, Pa.C.S.A. See 18 P.S. § 11.103. Satterfield’s prior convictions for Simple

Assault (codified at 18 Pa.C.S.A. § 2701) and Intimidation of Witnesses or

Victims (codified at 18 Pa.C.S.A. § 4952) constitute such convictions. Although

a conviction for Simple Assault graded as a misdemeanor of the third degree

is not disqualifying,5 Satterfield’s prior conviction was for simple assault

graded as a misdemeanor of the second degree. He was thus ineligible for a

RRRI sentence due to these additional convictions.

        Cullen-Doyle offers Satterfield no relief. There, the Pennsylvania

Supreme Court addressed the language in the RRRI statute excluding from

eligibility persons with a “history of present or past violent behavior.” Cullen-

Doyle, 164 A.3d at 1240 (quoting 61 Pa.C.S.A. § 4503). The Court held that

that provision does not exclude a person from RRRI eligibility due to a single

instance of “violence,” which, in Cullen-Doyle, was the burglary conviction

then on appeal. Id. at 1243. Here, the trial court found Satterfield ineligible

due to his convictions for disqualifying offenses, and not a history of violent




____________________________________________


5   See 61 Pa.C.S.A. § 4503, “Eligible person,” (3).

                                           -6-
J-S30021-20



behavior. The trial court properly determined that Satterfield was not RRRI

eligible.

       In his second issue, Satterfield argues the court improperly failed to

award him credit for time served against the instant sentence. He contends

the court erroneously ordered that the time credit would apply to his back

time. Satterfield’s Br. at 9. The PCRA court did not address this issue in its

notice of intent to dismiss. In its Rule 1925(a) opinion, the court conclusorily

states that it properly awarded time credit. Trial Ct. Op., 12/10/19, at 1.6

       In applying Satterfield’s time credit to his recommitment for his parole

violation and not to his new sentences for the instant offenses, the trial court

erred. If a defendant has been in pretrial custody not only because the

defendant failed to post bail but also because there is a parole board detainer,

credit for the time served applies to any sentence on the new charges. See

Commonwealth v. Gibbs, 181 A.3d 1165, 1167 (Pa.Super. 2018) (quoting

Commonwealth v. Mann, 957 A.2d 746, 751 (Pa.Super. 2008)). If the credit

exceeds the length of the new sentence, the excess credit goes toward the

recommitment sentence. Id. Where the court fails to apply the credit to the

new sentence, we must vacate the sentence. Id. at 1168.


____________________________________________


6 Satterfield’s single notice of appeal does not pose a Walker problem. See
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). The order on appeal
is the sentencing order from the instant trial court docket, and does not
purport to award time credit against the parole recommitment. Rather, the
trial court simply stated on the record at sentencing that the time credit would
apply to the parole recommitment.

                                           -7-
J-S30021-20



      As Satterfield was in pretrial custody for the charges in this case, the

trial court erred in concluding that his time credit would apply to his back time

rather than his instant sentences. We therefore vacate the order of the PCRA

court denying Satterfield relief on this issue, and remand for further

proceedings consistent with this memorandum.

      Order vacated. Case remanded for further proceedings. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2020




                                      -8-